Citation Nr: 0510216	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  00-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active duty from November 1972 to November 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied entitlement to 
service connection for Hepatitis C.

The Board remanded the claim in April 2001 and August 2003 
for further development.  The claim has been returned to the 
Board for further appellate review.


FINDING OF FACT

In an April 2004 rating decision, the Appeals Management 
Center (AMC) granted entitlement to service connection for 
Hepatitis C.  


CONCLUSION OF LAW

As service connection has been granted, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal for entitlement to service connection for 
Hepatitis C on the merits has become moot by virtue of the 
AMC's grant of entitlement after development during the 
pending appeal.  In a rating decision issued in April 2004, 
the AMC granted entitlement to service connection for 
hepatitis C and assigned a 10 percent disability evaluation, 
effective in December 1999.  The veteran was notified of that 
decision by letter dated in April 2004.  Since the then-
pending issue was service connection, that action represented 
a full grant of the benefits sought on the appeal.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  

Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2004).


ORDER

The appeal is dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


